J-S17030-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: ADOPTION OF: T.S., A MINOR               IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

APPEAL OF: T.J.S., NATURAL FATHER               No. 1919 WDA 2014


              Appeal from the Order entered October 29, 2014,
             in the Court of Common Pleas of Allegheny County,
                   Orphans’ Court, at No(s): TPR 14-00132

BEFORE: GANTMAN, P.J., SHOGAN, and FITZGERALD*, JJ.

MEMORANDUM BY SHOGAN, J.:                             FILED APRIL 24, 2015

      T.J.S. (“Father”) appeals from the orphans’ court order entered on

October 29, 2014, granting the petition filed by Allegheny County Children

Youth and Families (“CYF” or the “agency”), to involuntarily terminate

Father’s parental rights to T.S. (“Child”).1 We affirm.

      The orphans’ court accurately set forth the factual background and

procedural history in its opinion entered on December 19, 2014, which

incorporated factual findings from its October 29, 2014 order terminating

Father’s parental rights. We adopt the orphans’ court’s factual findings, and

set forth only as much of the factual background and procedural history as is

necessary to our disposition of this appeal.




* Former Justice specially assigned to the Superior Court.
1
   On October 29, 2014, the orphans’ court entered an order involuntarily
terminating the parental rights of Child’s mother, S.Y. (“Mother”). Mother
did not file a notice of appeal from the order terminating her parental rights,
nor is she a party to the instant appeal.
J-S17030-15


           1. [Child] was born [in April of 2011]; he is 3 years old.
     [S.Y.] is the biological mother of [Child]. [T.J.S.] is [Child’s]
     father.    Paternity is established as [F]ather signed an
     acknowledgment of paternity.

            2. [Child] was removed from the care of his parents on
     April 22, 2012. He was adjudicated dependent on May 30, 2012.

           3. On May 30, 2012, [the orphans’ court] entered the
     following findings of fact in support of the adjudication of
     dependency.      (See Order of Adjudication & Disposition,
     contained within CYF Exhibit [3])[.]

           a. On April 20, 2012[,] Pittsburgh Police were called to
        the Pleasant Valley Shelter for an infant with a burn.
        When the police responded, they observed a “large
        blister” on the child’s left index finger.

          b. Mother told the police that [Child] was burned by a
        candle when he put his finger into it. Mother explained
        that the electricity had been shut off and she was using
        candles as a result. See CYF exhibit 3 – photo of the
        child’s injured finger.

           c. [Child] was taken to Allegheny General Hospital[,]
        where he was diagnosed with a second degree burn to his
        left index finger and required further medical attention.

           d. [Child] also received [a] complete medical
        examination, including a skeletal survey. The skeletal
        survey revealed healing fractures to the 9th and 10th rib
        and an elbow joint diffusion. Elbow joint diffusions most
        commonly occur as a result of an injury or arthritis.
        There was no fracture to the elbow. In the opinion of Dr.
        Richard Daffner, the rib fractures were “months old” and
        highly suspicious for accidental injury due to the location
        of the fractures and because rib fractures are rare in
        children. As a result, Dr. Daffner [] concluded that the
        injuries to the ribs were most likely inflicted as a result of
        child abuse. The child would have experienced severe
        pain at the time of the injury.

           e. [Child] was transported to West Penn Hospital for
        treatment of his burn wound. He was examined by Dr.

                                    -2-
J-S17030-15


        Ariel Abally, burn surgeon, on April 21, 2012. Dr. Abally
        found a second degree burn on the left index finger. Dr.
        Abally stated that the burn occurred within days prior to
        examination but could not give an exact time. He could
        not give the cause. He testified that a flame burn could
        occur in a very short period of time. Blistering should
        occur in 2 to 3 hours. [Child] will recover completely. He
        will not have a scar or other lasting effects.

          f. Other than the broken ribs, the joint diffusion, and
        the burn, [Child] was and is in good health.

          g. Mother told the caseworker that [Child’s] hand had
        moved over a burning candle while having his diaper
        changed and reports treating the area with first aide
        cream. Mother denied seeing a blister. Mother was
        unable to explain the old rib fractures and joint diffusion.

          h. CYF implemented crisis services on April 20, 2012[,]
        upon completion of a home assessment where it was
        found that the home was without electricity.

           i. Mother initially denied the domestic violence in the
        home but subsequently acknowledged that [F]ather
        assaulted her the evening of April 20, 2012, which
        resulted in a black eye to the left side of her face. Mother
        said she went to West Penn emergency room for
        treatment[,] and was diagnosed with a broken nose and
        other facial fractures. Father was arrested and charged
        with two counts of aggravated assault, disorderly
        conduct, endangering the welfare of another person, and
        resisting arrest. See CYF Exhibit 4 – photo of [M]other’s
        black eye.

                              ***

           m. Father also acknowledged a history of drug abuse
        and mental health diagnosis including intermittent
        explosive disorder and bipolar disorder. Father received
        treatment through TADISO. Father began methadone
        maintenance on 3/26/12. He was non-compliant with
        treatment and made no progress. [H]e was discharged
        AMA [Against Medical Advice] when he stopped coming.
        No aftercare plan was developed. See CYF Exhibit 5.

                                   -3-
J-S17030-15


                               ***

          4. [The orphans’ court] also found that [Child] was a
     victim of child abuse, but that the perpetrator was unknown.

         5. [Child] has significant behavioral issues. He has been
     expelled from two day care programs. He currently attends the
     Mathilda Theiss Therapeutic Pre-School Program.

          6. [Child] is placed in the foster home of [M.C. and D.C.].
     He has been in this home since his initial removal. He has
     remained in care and has never been returned to the care of
     either parent.

          7. Both [M]other and [F]ather have substantial criminal
     histories. See CYF Exhibits 1 and 2.

Orphans’ Court Opinion, 12/19/14, Exhibit “A” at 1-3.

     On July 18, 2014, CYF filed a petition to involuntarily terminate the

parental rights of Mother and Father pursuant to Sections 2511(a)(2), (5),

(8), and (b) of the Adoption Act, 23 Pa.C.S. §§ 2101–2938. On October 29,

2014, the orphans’ court held a hearing on the termination petition. Father

was present at the hearing and was represented by counsel. CYF presented

the testimony of Valerie Johnson, the CYF caseworker supervisor assigned to

the case since June 11, 2012.        N.T., 10/29/14, at 8–104.      Neil D.

Rosenblum, Ph.D., a licensed psychologist who evaluated Father on five

occasions, testified as an expert for CYF. Id. at 105–137. Father, who was

incarcerated, testified on his own behalf.   Id. at 139–157. Finally, Father

presented the testimony of his mother, Child’s paternal grandmother. Id. at

158–160.    Both CYF and Father presented several exhibits, which were



                                    -4-
J-S17030-15


admitted into evidence.    At the conclusion of the hearing, the trial court

terminated Father’s parental rights. Id. at 174.

      On November 26, 2014, Father timely filed a notice of appeal, raising

the following issues:

           A. Did the Trial Court abuse its discretion and err in
      determining that the termination of Father’s parental rights
      would best serve the needs and welfare of [Child][?]

           B. Did the Trial Court abuse its discretion and err in finding
      by clear and convincing evidence that [Child] would not be
      adversely affected by severance of the strong bond extant
      between [Father] and [Child]?

           C. Did the Trial Court [] abuse its discretion and err as a
      matter of law in determining that reunification with Father was
      no longer viable when Father had clearly shown his ability to
      parent and care for [Child]?

            D. Did the Trial Court abuse its discretion and err as a
      matter of law in determining that due to Father’s history of
      intermittent incarceration there exists only a minimal bond with
      [F]ather?

            E. Did the trial court abuse its discretion and err as a
      matter of law in determining that there was clear and convincing
      evidence that it was and is nearly impossible for Father to
      maintain or improve the parent/child relationship between Father
      and [C]hild?

            F. Did the trial court abuse its discretion and err as a
      matter of law in determining that there was clear and convincing
      evidence that grounds for termination clearly exist as to [F]ather
      when contradictory and erroneous testimony was offered by the
      same witness?

            G. Did the trial court abuse its discretion and err as a
      matter of law in determining that parental rights should be
      terminated when a less restrictive option of Subsidized
      Permanent Legal Custodianship was available?


                                     -5-
J-S17030-15


             [H.] Did the trial court abuse its discretion and err as a
      matter of law in determining that termination of Father’s
      parental rights was in the best interests of [Child] when [Child]
      is clearly bonded to[Father][?]

Father’s Brief at 6–7.

      In reviewing an appeal from the termination of parental rights, we

employ the following standard:

            The standard of review in termination of parental rights
      cases requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      In this case, the orphans’ court terminated Father’s parental rights

pursuant to 23 Pa.C.S. §§ 2511(a)(2), (5), (8) and (b), and made the

following factual findings to support its termination decision:

             8. CYF established a family service plan [(“FSP”)], which
      included the following goals for [M]other and [F]ather: to
      achieve and maintain sobriety; to address issues of domestic
      violence and abuse; to acquire parenting skills to enable them to
      meet the medical, educational, and emotional needs of [Child];
      to engage in mental health treatment and achieve mental health
      stability; to obtain stable housing; [and] to consistently attend
      visitation with [Child] to continue and improve the parent/child


                                      -6-
J-S17030-15


     bond. CYF offered both parents a myriad of services to assist
     them with achieving [these] goals.

                               ***

            12. With respect to [F]ather, for much of the time[,]
     [F]ather was compliant with his FSP goals. He consistently
     visited his son. He attended court hearings. He maintained
     contact with the caseworker and his attorney. He engaged in
     and completed domestic violence counseling through the
     Domestic [Abuse] Counseling Center (DACC). He participated in
     and completed a parenting program. He obtained his GED. For
     a significant period, he was sober. As a result of [F]ather’s
     compliance and progress[,] it appeared that reunification with
     [F]ather was viable.

           13. Father was unable to sustain this level of stability,
     however. In June of 2013, [F]ather was arrested for public
     drunkenness. At the January 2014 permanency hearing, the
     court found as follows.

          a. Father was referred to in-home services through
        Family Resources to work on parenting skills, and to
        connect him to community services including individual
        therapy.     Family Resources’ services closed due to
        [F]ather’s lack of cooperation.

           b. Father was scheduled to attend Family Resources for
        evaluation and individual therapy; however[,] he did not
        attend [the] intake appointment. Father also scheduled
        an individual mental health therapy appointment at Turtle
        Creek MH/MR but failed to follow through with that
        appointment.

           c. The caseworker sent information to [F]ather
        regarding attending mental health and drug and alcohol
        treatment.    The resource guide sent to [F]ather has
        contact information for multiple drug and alcohol and
        mental [health] treatment facilities. Father is not known
        to be enrolled in any D&A or MH treatment at this time.

           d. Father has been referred to OCYF Conferencing and
        Teaming. A Conference was held on 6/24/13 and a
        follow[-]up Teaming Meeting was held on 11/22/13. At

                                  -7-
J-S17030-15


        the meeting, the importance of attending D&A and MH
        [treatment] was discussed with [F]ather.

           e. Father is not known to be attending therapy or D&A
        treatment at this time.

           f. The caseworker scheduled drug screens for [F]ather
        bi-weekly. Father has missed multiple scheduled screens.

          g. Father was referred to Urban League to assist him
        with housing.     Father is not known to have located
        housing at this time.

          h. Father is visiting with [Child], supervised by
        [P]aternal [G]randmother at her home.              Father
        cooperated only partially with in-home services[,] and
        services were cancelled. Father was referred to individual
        therapy through Family Resources and Turtle Creek
        MH/MR [Mental Health/Mental Retardation], though he
        did not attend either evaluation.

          i. OCYF provides [F]ather with a monthly bus pass for
        meetings, appointments and visitation with [Child]. (See
        Order entered on January 21, 2014, contained within CYF
        Exhibit 3.)

           14. On March 29, 2014, [F]ather was arrested and
     subsequently incarcerated in the Allegheny County Jail on
     charges of identity theft, false ID to law enforcement, simple
     assault, terroristic threats, harassment, public drunkenness, and
     disorderly conduct. [Child] was present [] when [F]ather was
     arrested.

           15. At the April 2014[] permanency hearing, the court
     entered the following findings.

          a. Father has had overnight/weekend visitation with
        [Child], supervised by [P]aternal [G]randmother at her
        home.

          b. Father cooperated only partially with in-home
        services[,] and services were cancelled.



                                   -8-
J-S17030-15


          c. [Father] was referred to in-home services through
        Family Resources to work on parenting skills, and to
        connect him to community services including individual
        therapy.     Family Resources services closed due to
        [F]ather’s lack of cooperation.

           d. Father was scheduled to attend Family Resources for
        evaluation and individual therapy; however[,] he did not
        attend [the] intake appointment.

           e. Father also scheduled an individual mental health
        therapy appointment at Turtle Creek MH/MR[,] but failed
        to follow through with that appointment.

           [f.] A follow[-]up Teaming Meeting was held on
        11/22/13. At the meeting, the importance of attending
        D&A and MH [treatment] was discussed with [F]ather.
        Father is not known to be attending [MH] therapy or D&A
        treatment at this time. The caseworker scheduled drug
        screens for [F]ather bi-weekly.       Father has missed
        multiple scheduled screens.       He tested positive for
        suboxone in February [of 2014]. (See order entered on
        April 2, 2014, contained within CYF exhibit 3.)

         16. On August 5, 2014, [F]ather was involved in an
     altercation with [M]other[,] and was stabbed in the head by
     [Mother’s] paramour.

          17. Father is currently incarcerated in the Allegheny County
     Jail.

         18. Dr. Rosenblum completed evaluations in this case on:
     July 12, 2012; September 12, 2012; May 29, 2013; January 1,
     9, and 29, 2014; May 5, 2014; and October 21, 2014. These
     evaluations included individual evaluations of [M]other and
     [F]ather[,] and interactional evaluations of [Child] with [M]other,
     [F]ather, foster parents, and [P]aternal [G]randmother.

         19. Based upon the evaluations, observations and opinions of
     Dr. Rosenblum, [the orphans’ court found] that neither parent is
     capable of safely parenting and meeting the needs of [Child] on
     a daily basis. Both [M]other and [F]ather are unstable. [The
     orphans’ court] also [found] that [Child’s] primary bond is with
     his foster parents[,] with whom he has resided for most of his

                                    -9-
J-S17030-15


     life. [Child], who is 42 months old, has been in care for 30
     months or for 71% of his life.

           20. [The orphans’ court] also [found] that due to the
     length of time in care, that [Child] has no real bond with
     [Mother] and has only a minimal bond with [Father]. Mother’s
     and [F]ather’s consistent incarceration has made it nearly
     impossible to maintain or improve the parent/child relationship.

           21. Additionally, the constant incarceration of both
     [M]other and [F]ather establishes that they have not achieved
     the stability and commitment necessary to meet the needs of
     [Child].

           22. [Child] has behavioral concerns that require stable
     parenting and continued services, which he is currently
     receiving. [The orphans’ court found] that removal from this
     environment would be contrary to the welfare of [Child] and
     perhaps harmful.

          23. CYF has clearly proven that grounds for termination of
     parental rights [exists] as to both [M]other and [F]ather.

           24. [Child] has been in care for most of his life. He
     deserves to remain in a permanent and nurturing environment.
     Permanence is critical to his well-being. To make him wait for
     [M]other or [F]ather to resolve their criminal issues and acquire
     the necessary stability to parent him would be a great injustice.
     CYF has clearly proven that termination of parental rights best
     serves the needs and welfare of [Child].

Orphans’ Court Opinion, 12/19/14, Exhibit “A” at 3–6.

     In In Re Adoption of C.D.R., ___ A.3d ___, 2015 Pa. Super. 54 (Pa.

Super. 2015) (filed March 17, 2015), we explained that termination of

parental rights under Section 2511 requires a bifurcated analysis:

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent’s conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent’s conduct warrants

                                   - 10 -
J-S17030-15


      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

Id. at *2 (quoting In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007)

(citations omitted)).

      This Court may affirm the orphans’ court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).2 In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

We will analyze the court’s decision to terminate under sections 2511(a)(2)

and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

       (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:


2
   In its brief, CYF asserts that it proved by clear and convincing evidence
that Father’s parental rights were rightly terminated pursuant to 23 Pa.C.S.
§ 2511(a)(8), which authorizes termination when:

      (8) The child has been removed from the care of the parent or
      under a voluntary agreement with an agency, 12 months or
      more have elapsed from the date of removal or placement, the
      conditions which led to the removal or placement of the child
      continue to exist and termination of parental rights would best
      serve the needs and welfare of the child.

23 Pa.C.S. § 2511(a)(8). However, because the orphans’ court did not
specifically address termination under subsection 8, we will confine our
discussion to termination under 23 Pa.C.S. § 2511(a)(2) and (b).
                                     - 11 -
J-S17030-15


                                       ***

           (2) The repeated and continued incapacity, abuse, neglect
     or refusal of the parent has caused the child to be without
     essential parental care, control or subsistence necessary for his
     physical or mental well-being and the conditions and causes of
     the incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent.

                                       ***

            (b) Other considerations.--The court in terminating the
     rights of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     To satisfy the requirements of section 2511(a)(2), the party seeking

termination must produce clear and convincing evidence regarding the

following elements:

     (1) repeated and continued incapacity, abuse, neglect or refusal;
     (2) such incapacity, abuse, neglect or refusal has caused the
     child to be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “‘The grounds for termination of parental rights under Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not


                                    - 12 -
J-S17030-15


limited to affirmative misconduct.     To the contrary those grounds may

include acts of refusal as well as incapacity to perform parental duties.’” In

re C.D.R., slip op. at *3 (quoting In re A.L.D. 797 A.2d 326, 337 (Pa.

Super. 2002)).

     Although the majority of Father’s appellate argument focuses on

whether termination of his parental rights best served the needs and welfare

of Child, see Father’s Statement of Questions Involved, A, B, D, G, H, he

also contends that the orphans’ court erred in terminating his rights under

section 2511(a)(2) because, despite his incarcerations, reunification with

Child remained a viable option.      Father also submits that there was no

evidence presented that he could not maintain or improve his relationship

with Child and criticizes the CYF caseworker’s testimony concerning his

participation and completion of certain programs, describing her statements

as erroneous and contradictory.       See Father’s Statement of Questions

Involved, C, E, and F. We interpret these arguments as a challenge to the

court’s finding that Father was unable to maintain the level of stability that

he had demonstrated at earlier permanency reviews in 2012 and 2013.

     Our review of the record reveals that [Child] was removed from his

parents’ care shortly before his first birthday, due to child abuse by an

unnamed perpetrator, Mother’s admitted drug abuse, domestic violence

between Mother and Father, and Father’s drug abuse and mental health

diagnosis that included intermittent explosive disorder and bipolar disorder.


                                     - 13 -
J-S17030-15


CYF Ex. 3. Order of Adjudication and Disposition–Child Dependent, May 30,

2012.     While Father was initially compliant with the goals stated in the

permanency plans associated with this case, after Father’s arrest in June

2013 for public drunkenness, he was unable to sustain his progress.       The

orphans’ court detailed that the in-home services tasked with helping Father

to improve his parenting skills were closed due to Father’s lack of

cooperation. Father did not appear for evaluation and individual therapy

appointments, and was not known to enroll in or seek any court-

recommended drug and alcohol or mental health treatment.3        Additionally,

Father missed multiple drug screens, and did not obtain independent

housing. The court also noted that Father was arrested again on March 29,

2014, in the presence of Child, and on August 5, 2014, was involved in an

altercation with Mother when he was stabbed in the head by Mother’s

paramour.     Orphans’ Court Opinion, 12/19/14, Exhibit A, at 4–5.

        Based on the foregoing evidence, we conclude that the orphans’ court

appropriately considered Father’s incarcerations in addressing the evidence

offered to support the termination of his parental rights.    While Father is

correct that incarceration of a parent, standing alone, cannot constitute


3
   At the termination hearing, Father represented that he was receiving dual
counseling services from a licensed social worker. He stated that he
provided CYF with the therapist’s business card and signed a release “for
attendance records only, because I don’t feel it’s [CYF’s] business to know
what I’m talking about.” N.T., 10/29/14, at 143. The CYF caseworker
testified that the agency did not receive any confirmation of Father’s
treatment with that therapist. Id. at 31, 52.
                                    - 14 -
J-S17030-15


proper grounds for the termination of that parent’s rights to his child, see In

re R.I.S., 36 A.3d 567, 574 (Pa. 2011), the Pennsylvania Supreme Court

has also observed that incarceration can be a determinative factor in a

court’s conclusion that grounds for termination exist under 23 Pa.C.S.

§ 2511(a)(2) where the parent’s incarceration has caused the child to be

without essential parental care, control or subsistence. In re Adoption of

S.P., 47 A.3d 817, 828 (Pa. 2012). Here, Father’s continued incarcerations,

along with his failure to keep scheduled appointments for evaluation and

individual therapy, his mental health issues, his limited cooperation with in-

home services, his non-compliance with scheduled drug screenings, his

continued conflict with Mother, and his inability to secure housing all

demonstrate acts of refusal and incapacity to provide Child with essential

parental care or control.

      Additionally,   Father’s    unbalanced     behavior    and     continued

incarcerations argue against Father’s contention that he could maintain or

improve his relationship with Child.   We do not agree with Father that no

evidence on this subject was presented at the termination hearing as the

testimony of CYF’s witnesses and CYF exhibits confirmed that, after Father’s

June 2013 arrest, he expended minimal effort to assume his parental

obligations.   See In re A.L.D., 797 A.2d 326, 340 (Pa. Super. 2002)

(citation omitted) (parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities).     Although


                                    - 15 -
J-S17030-15


Father testified that he had completed parenting and domestic violence

programs in 2013, the evidence shows that Father’s compliance with court-

recommended therapy and cooperation with in-house services to improve

parenting skills spiraled downward after Father’s June 2013 arrest.       Other

than continuing visits with Child, nothing in Father’s behavior after that point

established that he was able to maintain or improve his relationship with

Child.

         Father’s final argument on the section 2511(a)(2) prong of the

termination inquiry is that the orphans’ court erred in finding that CYF

presented sufficient evidence to support termination of his parental rights

because     the   CYS   caseworker’s    testimony   was   either   erroneous   or

contradictory.    While Father correctly states that the caseworker initially

misspoke about specific dates related to Father’s incarcerations and Father’s

participation in and completion of domestic violence classes, the information

on these subjects was later sufficiently clarified. Indeed, the orphans’ court

found that Father did complete parenting and domestic violence programs.

Orphans’ Court Opinion, 12/19/14, Exhibit A, at ¶ 12.         Furthermore, the

orphans’ court, as the finder of fact, is the sole determiner of the credibility

of witnesses, and it is within that court’s province to resolve all conflicts in

testimony. In re B.C., 36 A.3d 601, 605 (Pa. Super. 2012). In accord with

our deference to the fact-finding court as the determiner of the credibility of

witnesses, we cannot conclude that the orphans’ court erred in accepting the


                                       - 16 -
J-S17030-15


caseworker’s testimony because of the rather inconsequential discrepancies

in her statements. See In re E.M.I., 57 A.3d 1278, 1284 (Pa. Super. 2012)

(fact-finder is sole and final arbiter of conflicts in evidence).

      Our review of the record supports the orphans’ court decision that

Father is incapable of parenting Child and has left Child without essential

parental care or control.     Although Father was initially very motivated to

work towards reunification with Child, since Father’s June 2013 arrest, he

regressed dramatically. We agree with the orphans’ court that for the two

and one-half years that Child has been in foster care, Father, by virtue of his

incarcerations and resistance to participation in programs designed to

improve his mental health and parenting skills, cannot meet the parental

needs of Child.    Father has shown a continued inability to parent Child,

leaving Child without Father’s essential care.      Additionally, Father has not

taken measured steps to remedy his inability to parent. We thus conclude

that the orphans’ court did not err or abuse its discretion in terminating

Father’s parental rights under 23 Pa.C.S. § 2511(a)(2).

       As we determined that the requirements of section 2511(a)(2) have

been met, we proceed to review whether the mandates of section 2511(b)

are satisfied.   In re Adoption of C.L.G., 956 A.2d 999, 1008–1009 (Pa.

Super. 2008) (en banc).        This Court has stated that while the focus in

terminating parental rights under section 2511(a) is on the parent, we

evaluate the child’s interests in a section 2511(b) analysis. Id. at 1008.


                                      - 17 -
J-S17030-15


     Evidence in support of termination under section 2511(b) should be

analyzed as follows:

     [I]f the grounds for termination under subsection (a) are met, a
     court “shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child.” 23
     Pa.C.S. § 2511(b). The emotional needs and welfare of the child
     have been properly interpreted to include “[i]ntangibles such as
     love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
     791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
     1993)], this Court held that the determination of the child’s
     “needs and welfare” requires consideration of the emotional
     bonds between the parent and child. The “utmost attention”
     should be paid to discerning the effect on the child of
     permanently severing the parental bond. In re K.M., 53 A.3d at
     791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).       We have held that while a

parent’s emotional bond with his or her child is an integral component of a

subsection 2511(b) analysis, it is only one factor to be considered by the

court when determining what is in the best interest of the child.        In re

K.K.R.–S., 958 A.2d 529, 535–536 (Pa. Super. 2008).         Additionally, the

mere presence of an emotional bond does not prevent the termination of

parental rights when the parent is unable to serve the needs of the child. In

re T.D., 949 A.2d 910, 923 (Pa. Super. 2008). “Rather, the trial court must

examine the status of the bond to determine whether its termination ‘would

destroy an existing, necessary and beneficial relationship.’” In re A.D., 93
A.3d 888, 897–898 (Pa. Super. 2014) (quoting In re Adoption of T.B.B.,

835 A.2d 387, 397 (Pa. Super. 2003)).




                                   - 18 -
J-S17030-15


      Here, the orphans’ court appropriately considered that Child’s primary

bond is with his foster parents, with whom he has resided since he was one

year old.   See In re T.S.M., 71 A.3d 251 at 268 (courts must determine

whether child has bond with foster parent). Child, forty-two months old at

the time of the termination hearing, had been in care for thirty months,

seventy-one percent of his life. Orphans’ Court Opinion, 12/19/14, Exhibit

A, ¶ 19. The orphans’ court also found that, due to the length of his time in

care, Child had only a minimal bond with Father as his consistent

incarceration made it nearly impossible to maintain or improve the

parent/child relationship.      Id. at ¶ 20.       The court observed that Child’s

behavioral problems required the stable parenting and continued services

that he was receiving in foster care and that removing Child from this stable

“environment would be contrary to the welfare of [Child] and perhaps

harmful.” Id. at ¶ 22.

      In closing its needs and welfare analysis, the orphans’ court declared

that Child “deserves to remain in a permanent and nurturing environment.

Permanence     is   critical   to   his   well-being.     To   make   [Child]   wait

for . . . [F]ather to resolve [his] criminal issues and acquire the necessary

stability to parent [Child] would be a great injustice.”           Orphans’ Court

Opinion, 12/19/14, Exhibit A, at ¶ 25. The orphans’ court thus concluded

that “CYF has clearly proven that termination of [Father’s] parental rights

best serves the needs and welfare of [Child].” Id.


                                          - 19 -
J-S17030-15


     With respect to subsection 2511(b), Father raises four separate issues

which can be condensed to an argument that clear and convincing evidence

does not support the orphans’ court needs and welfare of the child analysis.

Specifically, Father alleges that the court did not adequately consider un-

contradicted evidence of the apparent bond between Father and Child or

determine the extent of the harm that would befall Child if the bond was

severed.

     Again, we conclude that the record supports the orphans’ court

decision to terminate Father’s parental rights.   In fairness to Father, the

record supports his assertion that he loves Child.     The CYS caseworker

acknowledged that Father loves Child, that Child has a bond with Father, and

responds positively to him.   N.T., 10/29/14, at 86.    Dr. Rosenblum, the

psychologist who conducted evaluations of the family, agreed that Father

loves Child and will offer Child praise and affection, but, he also described

times when Father was passive in his interaction with Child. Id. at 114-115.

Dr. Rosenblum described the dynamic between Father and Child as a “mixed

relationship,” explaining that Child requires people to work hard to engage

him and emotionally involve him. Id. at 115-116, 120. On the other hand,

Dr. Rosenblum testified that Child has a positive bond with his foster

parents, who wish to adopt him into their family.    Id. at 116, 110.    The

psychologist described Child’s foster mother as doing “an excellent job of

interacting with [Child], recognizes [Child’s] developmental skills, and


                                   - 20 -
J-S17030-15


provide[s] him with a very stable, secure relationship.”         Id. at 109.

Dr. Rosenblum concluded his assessment by averring that Father had not

moved forward with his ability to provide for Child’s needs and welfare and

questioned Father’s motivation to change.      Id. at 122–123.    Finally, and

contrary to Father’s claim that Dr. Rosenblum did not address the effect of

severing the bond of Father with Child, Dr. Rosenblum opined that Child

would not be harmed if Father’s parental rights were terminated. Id.

      There is clear and convincing evidence in the record to support the

orphans’ court’s determination that Child’s foster parents meet all of Child’s

needs and welfare and that Child’s bond with Father is minimal, such that, if

the bond between Child and Father was severed, Child would not suffer

harm. Further, the record supports the orphans’ court’s determination that

the termination of Father’s parental rights would serve Child’s best interests.

With all of the requirements of termination of parental rights met under

sections 2511(a)(2) and (b), there is no need to address Father’s argument

concerning the orphans’ court’s failure to consider a Subsidized Permanent

Legal Custodianship.4

      Accordingly, we affirm the orphans’ court’s order terminating Father’s

parental rights to Child pursuant to sections 2511(a)(2) and (b) of the

Adoption Act.


4
     Furthermore, Dr. Rosenblum expressly rejected permanent legal
custodianship as an alternative as it would not meet Child’s needs as well as
adoption. N.T., 10/29/14, at 129–130, 136.
                                    - 21 -
J-S17030-15


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/24/2015




                          - 22 -